Citation Nr: 1433139	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  13-18 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for tinea versicolor prior to February 6, 2014, and to a rating in excess of 30 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from May 2003 to June 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  That rating decision, in pertinent part, granted service connection for tinea versicolor and assigned an initial noncompensable rating.  A March 2014 rating action increased the initial rating to 30 percent, from February 6, 2014.


FINDING OF FACT

In July 2014, prior to the promulgation of a decision in the present appeal, the Board received notification from the appellant that she wished to withdraw her substantive appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  The appellant, via written statement received by the Board in July 2014, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed. 



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


